NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAJBIR SINGH PANNU,                              No.   15-70309

                Petitioner,                      Agency No. A088-572-272

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Jajbir Singh Pannu, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on, among other things, inconsistencies between Pannu’s testimony and

documentary evidence as to the injuries the police inflicted on Pannu and when

Pannu went to the hospital for treatment, the omission from a doctor’s letter of a

traumatic injury, and the IJ’s demeanor finding. See id., 590 F.3d at 1048 (adverse

credibility determination was reasonable under the “totality of the circumstances”);

see also Huang v. Holder, 744 F.3d 1149, 1153 (9th Cir. 2014) (“The need for

deference is particularly strong in the context of demeanor assessments.”).

Pannu’s explanations do not compel a contrary conclusion. See Lata v. INS, 204
F.3d 1241, 1245 (9th Cir. 2000). In the absence of credible testimony, in this case,

Pannu’s asylum and withholding of removal claims fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

      Pannu’s CAT claim fails because it is based on the same testimony the

agency found not credible, and Pannu does not point to any other evidence in the

record that compels the conclusion that it is more likely than not he would be




                                          2                                   15-70309
tortured by or with the consent or acquiescence of the government of India. Id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                         3                                  15-70309